DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 15 December 2020 has been entered.  After entry of the amendment claims 1-17 are currently pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent Specification No. KR 10-2018-0035182 A.
The reference teaches, in Example 1, an incombustible mortar composition comprising 37.28 wt% of Portland cement, 28 wt% of dolomite (6080), 28 wt% of silicon oxide (SiO2, No. 6), 2 wt% of alumina cement as second cement, 1 wt% of clay 0.1% by weight of starch, 0.1% by weight of polycarboxylate, 0.3% by weight of water repellent agent NF-50, 2% by weight of vinyl acetate acrylic emulsion FX-2320, 0.06% by weight of tartaric acid as a retarder and 0.06% by weight of lithium carbonate were prepared and water (20 to 22 parts by weight of water per 100 parts by weight of mortar).
The instant claims are met by the reference.
As for claim 1, the alumina cement meets the calcium aluminate cement, the dolomite and silicon oxide meet the filler.  The polycarboxylate, which is clearly a polycarboxylate ether according to paragraph [0046] of the reference, meets the plasticizer component.  The retarder which is tartaric acid meets the retarder component.
As for claim 13, the composition is free of boron.
As for claim 15, it is clear from the example that an article is formed from the composition.
As for claim 16, as the composition contains water it is believed to be a flowable material.  As for the composition being a refractory material, based on the components it would appear to be a refractory material as the components are the same as instantly claimed.
As for claim 17, based on the components it would appear to be a refractory material as the components are the same as instantly claimed.

Claims 1, 7, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lettkeman et al (US Patent Application Publication No. US 2016/0340251 A1).
The reference teaches, in Table 2, a composition comprising at least calcium aluminate cement, calcium carbonate, citric acid, polycarboxylate ether and borosilicate glass beads.
The instant claims are met by the reference.
As for claim 1, the calcium aluminate cement meets the calcium aluminate cement, the calcium carbonate and the borosilicate glass beads meets the filler, the polycarboxylate ether meets the plasticizer, the citric acid meets the retarder.  See also Table 13 and Table B.
As for claim 7, the reference teaches citric acid.
As for claim 13, no boron is present in the composition.
As for claim 15, the composition may be made into a patching product, thus an article.
As for claim 16, as the composition contains water it is believed to be a flowable material.  As for the composition being a refractory material, based on the components it would appear to be a refractory material as the components are the same as instantly claimed.
As for claim 17, based on the components it would appear to be a refractory material as the components are the same as instantly claimed.

Claims 1-2, 7 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boustingorry et al (US Patent No. 9,828,291 B2).
The reference teaches, a dry mortar composition which comprises, by weight, as compared to said composition total weight, is as follows: from 15 to 50%, preferably from 30 to 40% of a hydraulic binder, from 25 to 80%, preferably from 50 to 70% of mineral fillers, from 0.01 to 2%, preferably from 0.05 to 0.5% of the fluidizing composition, from 0 to 5% of other additives (accelerator, retarder, anti-foaming agent) (see column 6, lines 31+).  The hydraulic binder comprises preferably at least one high-alumina cement and/or one Portland cement and/or one or more calcium sulfates (column 6, lines 41-43).  The fillers are chosen from siliceous compounds (sand, quartz) or from carbonaceous compounds (calcium carbonate, dolomite.). Mineral fillers thus comprise fines or fillers and sands (column 7, lines 10-25). The retarders, are boric acid or carboxylic acids, especially citric, tartaric, gluconic acids as well as corresponding salts thereof (column 7, lines 32-39).  The fluidizing composition is at least one superplasticizer chosen from polycarboxylate ethers, characterized in that it includes from 1 to 20 parts by weight of at least one aromatic hydrocarbon sulfonic acid or one of its salts chosen from alkali salts, alkaline-earth salts or one of their mixtures, for 100 parts by weight of the superplasticizer (see abstract and claim 1).
As for claim 1, the reference teaches alumina cement which meets the calcium aluminate cement, fillers which meet the filler, the fluidizing composition chosen from polycarboxylate ethers include at least one aromatic hydrocarbon sulfonic acid meets the plasticizer component and a retarder which meets the retarder component.
As for claim 2, the plasticizer component which is polycarboxylate ethers which include at least one aromatic hydrocarbon sulfonic acid is believed to contain some of the claimed limitations.
As for claim 7, the reference teaches citric acid.
As for claim 13, no boron is present in the composition.
As for claim 14, Portland cement does not have to be present in the composition.
As for claim 15, the composition is used to produce a mortar or a concrete thus an article is produced.
As for claim 16, as the composition contains water it is believed to be a flowable material.  As for the composition being a refractory material, based on the components it would appear to be a refractory material as the components are the same as instantly claimed.
As for claim 17, based on the components it would appear to be a refractory material as the components are the same as instantly claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lettkeman et al (US Patent Application Publication No. US 2016/0340251 A1).
The reference was discussed previously (see Item #6).
Further the reference teaches, in paragraph [0018], that the calcium aluminate ranges from 15-40%, the calcium carbonate ranges from 0-40%, the at least one filler ranges from 1-30%, and the at least one retarder range from 0.05-1%.  According to Table 2, the amount of the polycarboxylate ether, which may also be present in the composition, ranges from 0-12%.  Paragraph [0025] teaches that calcium carbonate may be used as the filler.  Paragraph [0027] teaches that aluminum oxide may be added as an abrasive agent.  According to claim 9, the filler may be a combination of perlite with aluminum oxide and also fibers.
The instant claims are obvious over the reference.	
As for claim 11, the reference teaches amount of components that overlap the claimed range of amounts.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 12, the filler may contain aluminum oxide.
As for claim 14, the amount of Portland cement overlaps the claimed range and overlapping ranges are deemed to be obvious.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Specification No. KR 10-2018-0035182 A in view of Valverde et al (US Patent Application Publication No. US 2018/0022656 A1.
The Korean Patent Specification was discussed previously (see Item #5).
Valverde et al is relied on to show an example of well-known polycarboxylate ether and describes its structure.
The instant claim is obvious over the combination of references. 
As for claim 2, while the primary reference does not recite the structure of the polycarboxylate ether the secondary reference shows an example of a well-known polycarboxylate ether material.  Accordingly it would have been obvious to utilize the polycarboxylate ether of the secondary reference in the composition of the primary reference.  This results in a polycarboxylate ether having a main chain that meets some of the limitations of claim 2.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lettkeman et al (US Patent Application Publication No. US 2016/0340251 A1) in view of Valverde et al (US Patent Application Publication No. US 2018/0022656 A1.
Lettkeman et al was discussed previously (see Item #6).
Valverde et al is relied on to show an example of a well-known polycarboxylate ether and describes its structure.
The instant claim is obvious over the combination of references. 
As for claim 2, while the primary reference does not recite the structure of the polycarboxylate ether the secondary reference shows an example of a well-known polycarboxylate ether material.  Accordingly it would have been obvious to utilize the polycarboxylate ether of the secondary reference in the composition of the primary reference.  This results in a polycarboxylate ether having a main chain that meets some of the limitations of claim 2.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boustingorry et al (US Patent No. 9,828,291 B2).
The reference was discussed previously (see Item #7).
The instant claim is obvious over the reference.
As for claim 11, the reference teaches amounts of components that overlap the claimed ranges of amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Specification No. KR 10-2018-0035182 A in view of Griffard et al (US Patent No. 9,963,386 B1).
Korean Patent Specification No. KR 10-2018-0035182 A was discussed previously (see Item #5).
Griffard et al is relied on to show that aluminum chloride, aluminum nitrate, sodium borate, etc. are well-known set retarders in cementitious compositions.
The instant claim is obvious over the combination of references.
As aluminum chloride is a known set retarder in cementitious compositions it would have been obvious to use this in place of the tartaric acid retarder of the reference without producing any unexpected results absent evidence showing otherwise.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lettkeman et al (US Patent Application Publication No. US 2016/0340251 A1) in view of Griffard et al (US Patent No. 9,963,386 B1).
Lettkeman et al (US Patent Application Publication No. US 2016/0340251 A1) was discussed previously (see Item #6).
Griffard et al is relied on to show that aluminum chloride, aluminum nitrate, sodium borate, etc. are well-known set retarders in cementitious compositions.
The instant claim is obvious over the combination of references.
As aluminum chloride is a known set retarder in cementitious compositions it would have been obvious to use this in place of the citric acid retarder of the reference without producing any unexpected results absent evidence showing otherwise.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boustingorry et al (US Patent No. 9,828,291 B2) in view of Griffard et al (US Patent No. 9,963,386 B1).
Boustingorry et al (US Patent No. 9,828,291 B2) was discussed previously (see Item #7).
Griffard et al is relied on to show that aluminum chloride, aluminum nitrate, sodium borate, etc. are well-known set retarders in cementitious compositions.
The instant claim is obvious over the combination of references.
As aluminum chloride is a known set retarder in cementitious compositions it would have been obvious to use this in place of the retarder of the reference without producing any unexpected results absent evidence showing otherwise.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Specification No. KR 10-2018-0035182 A in view of Gaedt et al (US Patent Application Publication No. US 2020/0317905 A1).
The applied Gaedt et al reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02. 
Korean Patent Specification No. KR 10-2018-0035182 A was discussed previously (see Item #5).
Gaedt et al teaches, in the abstract, a composition in the form of a solid which is suitable as a dispersant for inorganic solid suspensions.  The dispersant comprises A) at least one water-soluble polymer comprising polyether groups, and B) at least one water-soluble condensation product comprising acid groups and/or salts thereof and based on monomers, the monomers comprising at least α) a monomer having a ketone radical and β) formaldehyde. According to paragraph [0028] the polyether groups of the at least one water-soluble polymer A) are polyether groups of the structural unit (1):

    PNG
    media_image1.png
    38
    360
    media_image1.png
    Greyscale

where * indicates the bonding site to the polymer, U is a chemical bond or an alkylene group having 1 to 8 carbon atoms, X is oxygen, sulfur or a group NR1,k is 0 or 1, n is an integer whose average value based on the polymer is in the range from 3 to 300, Alk is C2-C4 alkylene, it being possible for Alk to be identical or different within the group (Alk-O)n, W is a hydrogen, a C1-C6 alkyl or an aryl radical or is the group Y--F, where Y is a linear or branched alkylene group having 2 to 8 carbon atoms and may carry a phenyl ring, F is a 5- to 10-membered nitrogen heterocycle which is bonded via nitrogen and which as ring members, besides the nitrogen atom and besides carbon atoms, may have 1, 2 or 3 additional heteroatoms, selected from oxygen, nitrogen, and sulfur, it being possible for the nitrogen ring members to have a group R2, and for 1 or 2 carbon ring members to be present in the form of a carbonyl group,R1 is hydrogen, C1-C4 alkyl or benzyl, and R2 is hydrogen, C1-C4 alkyl or benzyl. According to paragraph [0041] in one particularly preferred embodiment, the water-soluble polymer A) comprising polyether groups represents a polycondensation product comprising [0042] (II) a structural unit comprising an aromatic or heteroaromatic and the polyether group, and [0043] (III) a phosphated structural unit comprising an aromatic or heteroaromatic. According to paragraph [0025] with particular preference the water-soluble polymer A) of the invention comprises at least one group from the series consisting of carboxyester, carboxyl, phosphono, sulfino, sulfo, sulfamido, sulfoxy, sulfoalkyloxy, sulfinoalkyloxy, and phosphonooxy group.  According to paragraph [0041] the structural units (II) and (III) are represented preferably by the following general formulae:

    PNG
    media_image2.png
    41
    322
    media_image2.png
    Greyscale

where A is identical or different and is represented by a substituted or unsubstituted, aromatic or heteroaromatic compound having 5 to 10 carbon atoms in the aromatic system, the other radicals possessing the definition stated for structural unit (I);


    PNG
    media_image3.png
    122
    317
    media_image3.png
    Greyscale

where D is identical or different and is represented by a substituted or unsubstituted, aromatic or heteroaromatic compound having 5 to 10 carbon atoms in the aromatic system. 
Furthermore, E is identical or different and is represented by N, NH or O, m=2 if E=N and m=1 if E=NH or O. R3 and R4 independently of one another are identical or different and are represented by a branched or unbranched C1 to C10 alkyl radical, C5 to C8 cycloalkyl radical, aryl radical, heteroaryl radical or H, preferably by H, methyl, ethyl or phenyl, more preferably by H or methyl, and especially preferably by H. Furthermore, b is identical or different and is represented by an integer from 0 to 300. If b=0, then E=O. More preferably D=phenyl, E=O, R3 and R4=H, and b=1.   Paragraphs [0011]-[0021] teach that polycarboxylate ethers are known dispersants that also act as plasticizers in compositions comprising inorganic binders such as calcium aluminate cements (paragraph [0115]) and that an object of the present invention, accordingly, to provide a dispersant in the form of a solid that has very good powder properties, the intention being that these properties should be retained in particular under thermal and mechanical loading. At the same time, the dispersant ought to avoid the disadvantages of the prior art, particularly the retardation of setting of the inorganic binder, and ought to exhibit improved metering efficiency.
	The instant claims are obvious over the combination of references.
It would have been obvious to substitute the dispersant composition of the secondary reference for the polycarboxylate ether of the primary reference as the secondary reference teaches that the recited dispersant avoids the disadvantages of the polycarboxylate ether dispersants and therefore it would have been obvious to utilize the dispersant of the secondary reference in the composition of the primary reference in order to provide better plasticizing properties to the primary reference composition.
As for claim 2, the composition of the secondary reference meets the limitations of claim 2.
	As for claim 3, the composition of the secondary reference meets the limitations of claim 3.
	As for claim 4, the composition of the secondary reference meets the limitations of claim 4.
As for claim 5, the composition of the secondary reference meets the limitations of claim 5.
	As for claim 6, the composition of the secondary reference meets the limitations of claim 6.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lettkeman et al (US Patent Application Publication No. US 2016/0340251 A1) in view of Gaedt et al (US Patent Application Publication No. US 2020/0317905 A1).
The applied Gaedt et al reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02. 
Lettkeman et al (US Patent Application Publication No. US 2016/0340251 A1) was discussed previously (see Item #6).
The Gaedt et al reference was discussed previously (see Item #17).
The instant claims are obvious over the combination of references.
It would have been obvious to substitute the dispersant composition of the secondary reference for the polycarboxylate ether of the primary reference as the secondary reference teaches that the recited dispersant avoids the disadvantages of the polycarboxylate ether dispersants and therefore it would have been obvious to utilize the dispersant of the secondary reference in the composition of the primary reference in order to provide better plasticizing properties to the primary reference composition.
As for claim 2, the composition of the secondary reference meets the limitations of claim 2.
	As for claim 3, the composition of the secondary reference meets the limitations of claim 3.
	As for claim 4, the composition of the secondary reference meets the limitations of claim 4.
As for claim 5, the composition of the secondary reference meets the limitations of claim 5.
	As for claim 6, the composition of the secondary reference meets the limitations of claim 6.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Boustingorry et al (US Patent No. 9,828,291 B2) in view of Gaedt et al (US Patent Application Publication No. US 2020/0317905 A1).
The applied Gaedt et al reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02. 
Boustingorry et al (US Patent No. 9,828,291 B2) was discussed previously (see Item #7).
The Gaedt et al reference was discussed previously (see Item #17).
The instant claims are obvious over the combination of references.
It would have been obvious to substitute the dispersant composition of the secondary reference for the polycarboxylate ether of the primary reference as the secondary reference teaches that the recited dispersant avoids the disadvantages of the polycarboxylate ether dispersants and therefore it would have been obvious to utilize the dispersant of the secondary reference in the composition of the primary reference in order to provide better plasticizing properties to the primary reference composition.
As for claim 2, the composition of the secondary reference meets the limitations of claim 2.
	As for claim 3, the composition of the secondary reference meets the limitations of claim 3.
	As for claim 4, the composition of the secondary reference meets the limitations of claim 4.
As for claim 5, the composition of the secondary reference meets the limitations of claim 5.
	As for claim 6, the composition of the secondary reference meets the limitations of claim 6.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or render obvious the limitations found in these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
May 26, 2022